R[$E[\dAL
          lln     tbs 0dnite!   St stef [.ourt of /t[trul            @[sfmg
                                      No. 16-1363 C
                                 (Filed October 28, 2016)            FILED
                                NOT FOR PUBLICATION
                                                                   ocT 2 8 2016
                                                                   U.S. COURTOF
* * * * :r. J. * * rk )k * * * * * * * *                          FEDEML CljIMS
                                         *
ADESIJUOLAO.OGUNJOBI,                    *
                                         ,<


                       Plaintiff,        "


THE UMTED STATES,

                       Defendant.        *

*:k**********tk*****



                                        ORDER

       Adesijuola Ogunjobi filed the complaint in this case pro se on October 19,
2016, along with an application to proceed in forrna pauperis. It is clear from a
review of the complaint that the subject matter is not within this court's
jurisdiction, and accordingly this case must be dismissed pursuant to Rule 12(h)(3)
of the Rules of the United States Court of Federal Claims (RCFC). Mister
Ogunjobi's claim appears to be that he intervened in the bankruptcy of Bernard L.
Madoff Investment Securities LLC but was not allowed to purchase that business.
Compl. fl'll 4-5. The complaint alleges that the bankruptcy court's refusal to let Mr'
Ogunjobi buy out the Madoff business violated the Fourteenth Amendment. Comp.
![ 19. More specifically, Mr. Ogunjobi alleges a violation of his equal protection
rights and a deprivation of liberty to pursue his chosen career. Compl ' nll 20, 24.

       Subject-matter jurisdiction can be challenged by the parties at any time, or
by the court Eua sponte. Folden u. United States,379 F.3d 1344, 1354 (Fed. Cir.
2004). Pursuant to RCFC 12(hX3), "[i]f the court determines at any time that it
Iacks subject-matter jurisdiction, the court must dismiss the action." When a court
undertakes this determination, "the allegations stated in the complaint are taken as
true and jurisdiction is decided on the face of the pleadings." Folden, 379 F.3d at
1354.




                                                            ?01q 1,e00 0n00 1013 5bq5
       This court's jurisdiction must be based on the alleged existence ofa contract
with the federai government or on a violation by the federal government of a law or
constitutional provision mandating the payment of money. 28 U.S.C. S 1491(a)(1);
see also Total Med. Mgmt., Inc. u. United States, 104 F.3d 1314, 1319 (Fed. Cir
199?) (holding that a plaintiff must plead the elements of a valid contract in order
to establish jurisdiction based on a contract with the United States); United States
u. Testan, 424IJ.5.392, 398 (1976) (noting that the Tucker Act confers jurisdiction
only where the federal statute allegedly violated confers "a substantive right to
recover money damages from the United States"); Contreras u. United States,64
Fed. Cl. 583, 588 (2005) (holding that this court's jurisdiction "must be based on a
law or regulation that either entitles the plaintiff to a payment of money from the
government, or places a duty upon the government, the breach of which gives the
plaintiff a money damages remedy"); Eastport S.S. Corp. u. United States, 372 F.2d
1002, 1007 (Ct. Cl. 1967) (explaining that our court does not have jurisdiction to
hear "every claim involving or invoking the Constitution"). Mister Ogunjobi
identifies no such source.

       As a preliminary matter, the Fourteenth Amendment does not apply to
federal officials. Fry u. United States,72 Fed. Cl. 500, 508 (2006) (citing S F. Arts &
Athletics, Inc, u, U.S. Olympic Comrn.,483 U.S. 522,542 n.21 (1987)). Assuming
that Mr. Ogunjobi meant to assert claims under the Fifth Amendment, based on his
discussion of equal protection and deprivation of liberty, Compl. tftl 20, 24, t}:.e
relevant provision is not money-mandating. See LeBIanc u. United Stotes, 50 F.3d
 f025, 1028 (Fed. Cir. 1995) (holding that the equai protection component ofthe
Fifth Amendment is not money-mandating) (citing Carruth u. United States, 627
F.2d 1068, 1081 (1980)). To the extent that Mr. Ogunjobi is attempting to assert a
Fifth Amendment due process claim, that provision is not money-mandating.l
Smith u. United States, ?09 F.3d 1114, 1116 (Fed. Cir. 2013) (holding that the Due
Process Clauses ofboth the Fifth and the Fourteenth Amendments are not money-
mandating); Brown u. United States,227 Ct. Cl. 786, 787 (1981) (frnding no
jurisdiction over claim alleging deprivation of liberty in violation of the Fifth
Amendment).

       Nor for that matter does this court have jurisdiction over appeals ofthe
actions ofother courts.2 See Joshua u. United States, I7 F.3d 378, 380 (Fed. Ctr.

r The Due Process Clause    of the Fifth Amendment may only be a basis for our
jurisdiction when a claim seeks the return of money paid to the federal government
under the rubric of an illegal cxaction. See Aerolineas Argentinas u. United States,
77 F.3d 1564, 15?3 Ged. Cir. 1996\: Coleman u. United Srores, No. l3-43IC,2014
WL 949984, at *3 (Fed. Cl. Mar. 7,2OI4).
2 Plaintif{'s complaint also makes a passing reference to the Bill of Rights in the
context of an action brought against him by the Securities and Exchange
Commission (SEC). Compl. nn 25-27. The court notes that to the extent the
1994) (holding that this court "does not have jurisdiction to review the decisions of
district courts . . . relating to proceedings before those courts"); Vereda, Ltda. u.
[Jnited States,271 F.3d 1367, 1375 (Fed. Cir. 2001) (explaining that this court is not
an appellate tribunal, and "does not have jurisdiction to review the decisions of
district courts"); Bafford u. (Jnited Sto,es, No. 09-030, 2009 WL 2391785, at *4 (Fed'
CL Aug. 3, 2009) (explaining that this court does not have jurisdiction to review the
decisions of federal courts of appeal).

        Moreover, it appears that plaintiff is not actually seeking money damages in
his claim for relief. Compl. 'lf fl R ("Plaintiff . . . is not collecting one cent from the
government (United States)"); V ("Plaintiff is not seeking any payment on the
claim"); W ("United States will not pay out one cent of this claim"); X ("Plaintiff has
no intention whatsoever to litigate this Claim"); Y ("Plaintiff will not seek any relief
from this court"); Z (seeking "such other relief, including equitable and injunctive
relief, as this court may deem just and proper as long as such other relief will not
result in any monetary damages"). The court cannot exercise jurisdiction over
plaintiff's claims because - other than in limited circumstances, none of which
apply here3 - this court only has jurisdiction over claims for money damages'
Testan,424 U.S. at 398.

       The Court appreciates Mr. Ogunjobi's efforts in compiling his 67 page
complaint @ut regrets that it includes improper and offensive language that is the
sort of scandalous or impertinent materiala which would be stricken under RCFC


complaint is about an SEC action, or a court's enforcement thereol this court has no
jurisdiction. See Grady u. United Stotes, 565 Fed. Appx. 870, 872 (Fed. Cir. 2014)
(finding no jurisdiction over a claim that the SEC breached its duty to plaintiff
because the applicable statutes were not money-mandating).

3 This court also has jurisdiction: (1) to provide reliefin addition to money damages
"as an incident ofand collateral to any such [money] judgment" over which it has
jurisdiction, 28 U.S.C. $ 1a91(a)(2); (2) over contract disputes arising under 4l
U.S.C. S ?104(b)(1), 28 U.S.C. $ 1a91(a)(2); and (3) over bid protests brought "bv an
interested party objecting to a solicitation by a Federal agency for bids or proposals
for a proposed contract or to a proposed award or the award of a contract or any
alleged violation of statute or regulation in connection with a procurement or a
proposed procurement," 28 U.S.C. S 1491(b). Because Mr' Ogunjobi is not seeking
money damages, this court has no jurisdiction to provide additional relief "incident
of and coliateral to" such money judgement. His complaint is not a contract dispute
brought under 41 U.S.C. S 7104(b)(1), nor is it a complaint brought "by an
interested party objecting to a solicitation by a Federal agency."
a See, e.g., Compl. pp. 31-32 n. 33; pp. 35-36 n. 34; fl Y. A complaint in our court is
not the place for a would-be litigant's opinion on anthropological, historical, or
12(0). But Mr. Ogunjobi seems to misunderstand the jurisdiction of our court - as
he has not pled the violation of a law or constitutional provision that would place
this matter within our jurisdiction.
      For the foregoing reasons, plaintiff's complaint is DISMISSED as beyond
our court's jurisdiction pursuant to RCFC 12(h)(3). Plaintiff's application to
proceed in forma pauperis is hereby GRANTED, and thus Mr. Ogunjobi need not
pay the filing fee. The Clerk shall close the case.


IT IS SO ORDEBED.




religious matters, particularly when derogatory and insulting terminology is
employed.

                                          4-